DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
2. 	Applicant filed the response to Election/Restriction requirement on 11/01/2021. In light of Applicant selecting species B and canceling claim 7, claims 1, 5, 6, and 12 are under examination. 
In claim 1, the device is “configured to authenticate said holder using said biometric pattern…” Claim 8, however, is directed to a device that is “configured to trigger said storing in response…”, to “associated a status…”, and “perform activation of the biometric pattern…” (embodiment according to paragraph 86)
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 11/13/2020 and 01/21/2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
4.	In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility1. See MPEP 2103(c).  
Contingent Limitations
5.	Contingent limitations are generally not given patentable weight. For example, if a claim states that a step occurs if a condition is met, the broadest reasonable interpretation of the claim does not require that the contingent step occurs because the condition may not be satisfied. System claims differ in that even if a condition that is required to perform a function is not met, the structure for performing the contingent limitation is given patentable weight. See MPEP 2111.04(II); see also Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).
6.	Claim 1 “recites storing a biometric pattern in the device, wherein a status is associated with said biometric pattern, said status being initialized to “non-validated”, said device being configured to authenticate said holder by using said biometric pattern only if the status associated with said biometric pattern has been changed to “validated”. There is no positively recited limitation that the device being configured to authenticate said holder by using said biometric pattern if the status associated with said biometric pattern has been changed to “validated”, this is a contingent limitation. For example, in order that the device authenticate the holder by using the biometric pattern the status of the biometric pattern should be changed to “validated’ which might not happen.
Optional Language
7.	Optional limitations are generally not given patentable weight. See MPEP 2103(I)(C) (“Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation.”). 
in response to detection of a specific configuration of said connector”, and “b) activating… in response to or in association with a successful authentication of said holder”
Not Positively Recited
9.	The following underlined limitations are not positively recited and are generally not given patentable weight. 
Claim 1 recites “wherein a status… said status being initialized to ‘non-validated’”.
Claim 6 recites “… a transaction terminal approved by…”
Claim Rejections - 35 USC § 112
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

11.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12.	Claims 1, 5-6, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

New matter
13.	Claim 1 recites “wherein … status being initialized to “non-validated”, said device being configured to authenticate said holder by using said biometric pattern only if the status associated with said biometric pattern has been changed to “validated”. 
14.	The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Lack of Algorithm
15.	Claim 1 recites “wherein a status… ‘non-validated’… ‘validated’”,  “supplying the device… in response to detection of a specific configuration of said connector”, “activating… ‘validated’…” 
	Claim 5 recites “… electronic transaction implementing a successful biometric authentication step …” (PGPub para 34), 
Claim 12 “checking/controlling the activation…”
16.	The Specification does not describe “non-validated” and “specific configuration” is not a term of art and lacks a lexicographic definition. The Specification is limited to “configuration” that is non-compliant with ISO 7816 (paragraph 31) only.
17.	The underlined limitations should have the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed, (MPEP 2161.01(I)).
18	Claim 6 is rejected under the same rationale as claim 1because claim 6 inherit the deficiencies of claims 1 due to its dependency.
19.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


20.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


21.	Claims 1, 5-6, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
22.	Claim 1 recites the limitation “the device”.  There is insufficient antecedent basis for this limitation in the claim.
Unclear scope
23.	Claim 1 recites “storing a biometric pattern …” and “supplying the device…” It is not clear what performs the underlined steps.
Claim 12 recites “checking… upon detection of a successful biometric authentication…” It is not clear if this function is attributed to the “software agent manager”.
24.	The claim do not identify what performs mentioned above underlined steps, therefore the claims are not in line with the Specification (Publication paragraphs 27, 41, and 71) (See MPEP 2173.02 (I-III). 
25.	Claim 12 recites “… a software agent manager for performing… notifying …; 
notifying …; and “checking/controlling …” 
26.	However, a system which claim 12 is depended, does not include “a software agent manager” as a part of the system. It is not clear how the components were not being the part of the system involved in performing underlined above steps. MPEP 2173.02 (I-III).
	Means Plus Function
27. 	Claim 1 recites “wherein a status… said device being configured…”
Claim 12 recites “a software agent manager”.
28.	However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, MPEP 2181 III. 
29.	Claims 5-6 are rejected under the same rationale as claim 1 because claims 5-6 inherit the deficiencies of claim 1 due to their dependency.
Claim Rejections - 35 USC § 102
30.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
31.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

32.	Claims 1 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
US20190095655A1 to Krawczewicz et al. 
33.	As per claim 1:
Krawczewicz et al. discloses the following limitations:
storing a biometric pattern in the device, Fig.2, item 244; fig 7, item 728; [0066], [0166], [0179], [0281]-[0282] 
wherein a status is associated with said biometric pattern, said status being initialized to “non-validated” [0066], said device being configured to authenticate said holder by using said biometric pattern only if the status associated with said biometric pattern has been changed to “validated”, [0221]-[0226]
wherein the method comprises the following steps: 
a) supplying the device with a power supply provided by a portable, mobile power supply connector said device being configured to trigger the storing in response to detection of a specific configuration of said connector, Fig.4, items 404, 410, [0117]-[0119]
b) activating the biometric pattern by changing to “validated” the status associated with said biometric pattern, the activating being done by the device in response to or in association with a successful authentication of said holder [0221]-[0228]
34. 	As per claim 5:
	Krawczewicz et al. discloses the following limitations:
wherein the activating is done on the occasion of an electronic transaction implementing a successful biometric authentication step and a step of a successful non-biometric authentication of the holder [0166], [0171]
35. 	As per claim 6:
	Krawczewicz et al. discloses the following limitations:
wherein the authentication is performed by the device coupled to a transaction terminal approved by a transaction service provider, a user-processing unit-comprising a secure transaction application, by delegation from a server or transaction service provider [0119]-[0121], [0176]-[0177]
Claim Rejections - 35 USC § 103 
36.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

37.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
38.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US20190095655A1 to Krawczewicz et al. in view of US20210049612A1 to Chen.
39. 	As per claim 12:
Krawczewicz et al. does not explicitly disclose the following limitations:
notifying a transaction application to continue the transaction with PIN authentication when it detects the absence of stored biometric data; 
notifying the transaction application to continue the transaction with PIN authentication when it detects biometric data that have been stored but not activated;
checking/controlling the activation of biometric data that have not yet been activated upon detection of a successful biometric authentication and/or other successful authentication.
However, Chen, as shown, discloses the following limitations:
notifying a transaction application to continue the transaction with PIN authentication when it detects the absence of stored biometric data [0083]
notifying the transaction application to continue the transaction with PIN authentication when it detects biometric data that have been stored but not activated [0090]
checking/controlling the activation of biometric data that have not yet been activated upon detection of a successful biometric authentication and/or other successful authentication [0088] 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a method for validating user credentials in a transaction initiated with a portable payment device associated with a biometric verification process including establishing a communication protocol between the portable payment device and the point-of-sale system, determining at least one result corresponding to a verification requirement of the biometric verification process taught by Chen in a cryptographic security token having a secure microprocessor, a secure bus connected to said secure microprocessor, a bus isolation microcontroller connected to said secure bus wherein said bus isolation microcontroller comprises firmware for controlling communications through said secure bus to said secure microprocessor of Krawczewicz et al. with the motivation to enhance a method with a new feature like when the biometric verification is not accepted by the biometric sensor, alternative verification is presented on the POS terminal where the alternate verification process includes a personal identification number (including an online PIN or an offline PIN), to permit the user to use a different type of verification to initiate the transaction on the POS terminal as taught by Chen over that Krawczewicz et al.
Conclusion
40.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20170264599A1 – O’Regan et al. – Discloses systems and methods for securely managing biometric data wherein a method conducted at a secure element which is directly connected to a biometric input, biometric data is received directly from the biometric input. 
US11004074B1 – Hiccox et al. – Discloses a payment device that includes a biometric sensor configured to receive a biometric measurement from a user and includes a display configured to selectively display sensitive payment account information for a payment account of the user.
US10417626B1 – Locke et al. – Discloses a contactless payment device including a wireless communication device; a power source; a processor coupled to the power source; an accelerometer communicatively coupled to the processor and the power source; and an actuator communicatively coupled to the wireless communication device and the processor.
US20200034830A1 – Ortiz et al. – Discloses an electronic payment device and methods where the payment device has a secure element for storing payment tokens, each associated with a payment card; an input interface that enables a user to select from among the payment cards; a display interface; and a processor.
US20150127553A1 – Sundaram et al. – Discloses an intelligent payment card and a method for performing a financial transaction using the payment card where the payment card includes inter-alia a biometric sensor, an input module, and a display screen.

41.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANULLA ABDULLAEV whose telephone number is (571)272-4367. The examiner can normally be reached Monday-Friday 9:30AM -4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMANULLA ABDULLAEV
Examiner
Art Unit 3692



/CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3692                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04(d)(2) (“Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.”)